Citation Nr: 1120120	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-37 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right shoulder supraspinatus and superior labral anteroposterior tears with degenerative joint disease (hereinafter a right shoulder disability) from April 28, 2008.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims file reveals that the Veteran was afforded a VA examination in April 2009.  However, while the examiner reported the right shoulder's range of motion taking into account his pain and opined that the right shoulder had some additional loss in range of motion with repetitive use, he did not quantify this additional loss in range of motion.  Instead, the examiner opined that it was not possible to provide this information without resort to speculation without providing any rationale for this conclusion.  In Jones v. Shinseki, the Court stated that while VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled." See 23 Vet. App. 328 (2010).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development. 

The Board finds that a remand is required to obtain another medical opinion.  See 38 U.S.C.A. § 5103A(d) (West 2002) (VA is required to provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); 38 C.F.R. §§ 4.40, 4.45 (2010); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  

Given the statements found in the record regarding the Veteran receiving ongoing treatment for his right shoulder disability, while the appeal is in remand status his contemporaneous treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC, after contacting the Veteran and obtaining any needed authorizations, should obtain and associate with the claims file his contemporaneous treatment records for his right shoulder disability that are not already found in the record.  All efforts to obtain these records should be documented fully in the claims file.

2.  After undertaking the above development to the extent possible, the RO/AMC should make arrangements with an appropriate VA medical facility for the Veteran to be afforded orthopedic examination in connection with his right shoulder disability by an examiner that has not previously seen the claimant.  The claims file is to be provided to the examiner for review in conjunction with the examinations and the examiner should state that he reviewed these records in the report.  All indicated tests and studies deemed appropriate by the examiners, including x-rays, must be accomplished and all clinical findings should be reported in detail.  In accordance with the AMIE worksheets for rating a right shoulder disability, the examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his right shoulder disability.  In addition to any other information provided pursuant to the AMIE worksheet, the orthopedic examiner should provide VA with the following information:

The results of range of motion testing of the right shoulder should be reported, and any excursion of motion accompanied by pain should be specifically identified. The examiner should identify any objective evidence of pain and assess the extent of any pain. The extent of any incoordination, weakened movement and excess fatigability on use should be described. To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion. Stated differently, at what point does pain or any other factor limit motion.

Note 1:  In providing answers to the above questions, the examiner should provide a complete rationale for all opinions offered.  

Note 2:  If an answer to any of the questions asked by the Board cannot be provided without resorting to speculation, the examiner should indicate whether the inability to provide the answer is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the additional limitation of motion caused by repetitive use, pain, fatigability etc.

3.  Thereafter the RO/AMC should readjudicate the claim.  Such readjudication should take into account any lost motion of the right shoulder caused by repetitive use, pain, fatigability etc., and whether "staged" ratings are appropriate.  DeLuca, supra; Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

